Per Curiam.
AFFIRMED . See McPherson v. Flynn , 397 So.2d 665, 667-68 (Fla. 1981) (holding courts have no jurisdiction after an election to determine an individual's right to hold office); Norman v.Ambler , 46 So.3d 178, 183 (Fla. 1st DCA 2010) (holding that circuit court was without power to entertain defeated candidate's challenge to primary opponent's qualification for state senate based on alleged inaccuracies in financial disclosure forms because primary had already occurred).
Lewis, Kelsey, and Winsor, JJ., concur.